Response to Amendment
This action is responsive to the Amendment filed on 07/21/2021.
The application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 20-27 are pending in the case.  Claims 1, 20, 25 are independent claims. Claims 13-19 are canceled. Claims 20-27 are allowed.

Priority
This application is filed 04/09/2019 and Claims Priority from Provisional Application 62745121, filed 10/12/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
1. “means for displaying a digital image…” in claim 20.
2. “means for detecting…” in claim 20.
3. “means for generating a vector…” in claim 20.
4. “means for generating a raster…” in claim 20.
5. “means for receiving…” in claim 20.
6. “means for displaying…” in claim 20.
7. “means for editing…” in claim 20.
8. “means for replacing…” in claim 20.
9. “means for displaying…” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Claim limitation numbers 1-9 cited above are all being interpreted to be covered by filed Specification Fig. 1 display screen 112. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Allowable Subject Matter
Claims 20-27 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke).

As to independent claim 1, Peterson teaches:
In a digital medium image editing environment, a method implemented by a computing device, the method comprising: 
Displaying, by the computing device, a digital image in a user interface including a vector graphic and a raster graphic (See Fig. 2 with Col. 2 lines 28-38 an image has a portion that is raster graphics and another portion that is vector graphics);
 (See Fig. 1 and Fig. 2 with Col. 2 lines 28-38 – “Receiving the first and second inputs designating the raster graphic and vector graphic can involve receiving inputs defining a selection box to cover a portion of the raster graphic and a portion of the vector graphic.”, the first and second inputs creates a selection box. In regards to the claim limitation “single user input”, see the alternate embodiment disclosed in Col. 5 lines 49-65 – “Thus, drawing the box 240 to cover an upper left corner of the border vector graphic 225 represents the first input designating the vector graphic, and drawing the box 240 over an upper left corner of the raster graphic 210 represents the second input designating the raster graphic. Alternative image object designation techniques are also possible, including macro operations, such as pressing Ctrl-A to designate all image objects on a page or pressing a mouse button with a cursor within a predefined distance of two or more image objects, that cause the separate inputs designating the vector graphic and the raster graphic to be generated”, in other words a mouse press can be reasonably equated to a single user input), the region including both a portion of the vector graphic and a portion of the raster graphic (See Col. 2 lines 28-38, both raster and vector graphics are selected); 
generating, responsive to the receiving the single user input by the computing device: 
a vector selection representation of the portion of the vector graphic included in the selected region (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector. Then see Col. 5 line 25, a selection box is drawn over it to indicate its selection, thus teaches generating a selection representation for a vector and/or raster graphic); and 
a raster selection representation of the portion of the raster graphic included in the selected region (See Col. 5 lines 1-15 select image objects for distortion, the image objects can be raster or vector. Then see Col. 5 line 25, a selection box is drawn over it to indicate its selection, thus teaches generating a selection representation for a vector and/or raster graphic); 
receiving, by the computing device, a second user input specifying a digital image editing operation (See Fig. 1 step 110 with Col. 4 lines 25-50 another input specifies/defines an image distortion description); 
editing, by the computing device, both the vector selection representation and the raster selection representation using the digital editing operation (See Fig. 1 step 115 and 120 with Col. 4 lines 38-60 distortion is applied to both vector and raster image objects. It is understood that the selection box which is overlaid on the vector and raster image objects is edited by the applied distortion as well since the vector and raster image objects that the selection box encompasses have been edited); and 
displaying, by the computing device, the digital image having the edited vector selection representation and the edited raster selection representation (See Fig. 1 step 115 and 120 with Col. 4 lines 38-60 distortion is applied to both vector and raster image objects, and see Figs. 2-3 and 28. It is understood that the selection box which is overlaid on the vector and raster image objects is edited by the applied distortion as well since the vector and raster image objects that the selection box encompasses have been edited). 
Peterson teaches raster and vector images but does not teach: displaying, by the computing device, a digital image in a user interface including a vector graphic and a raster graphic, a dedicated vector layer including the vector graphic, and a dedicated raster layer including the raster graphic;
the dedicated vector layer including the edited vector selection representation, and the dedicated raster layer including the edited raster selection representation.
Muehrke teaches: displaying, by the computing device, a digital image in a user interface including a first graphic and a second graphic, a dedicated first layer including the first graphic, and a dedicated second layer including the second graphic (See Figs. 3A-G with [0037-0040]. In Fig. 3A, a blank canvas for a digital image is to be displayed upon, and a preview layer on the right side. In Fig. 3B, a digital image comprising a graphic is drawn and rendered on the canvas, and the preview layer reflects the drawn graphic. In Fig. 3C, the graphic on the canvas is further edited and also a second preview layer is created to contain a portion of the edited graphic. In Figs. 3D-G, the graphic is further edited by inputting a camera image. The end result being the canvas having the final edited graphic, while a dedicated first layer includes only the camera fill image, and a dedicated second layer that only displays the drawn double-arc graphics; see [0040] which explains separate dedicated layers for camera input and a dark room image).
the dedicated first layer including the edited first graphic selection representation, and the dedicated second layer including the edited second graphic selection representation (See Figs. 3A-G, it is understood that the camera image can be swapped with a different camera image, and the swap would be reflected on the dedicated first layer; For example, see Fig. 3F the Retake button can be used to swap/edit the camera image into another image, and this change is reflected on its dedicated first layer. As for the double arc graphic in Fig. 3B, it is understood that this graphic is editable, and the edit would be reflected on its dedicated second layer; For example, see Fig. 3B left side of the UI contains “Brush” and “Color”, tools for editing the drawn graphic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raster and vector images taught by Peterson to include dedicated preview layers for each type of objects as taught by Muehrke. Motivation to do so would be for making it easier to edit a composite image by deconstructing the composite image into components and individually modify each component.

As to dependent claim 2, Peterson as modified teaches all the limitations of claim 1 as cited above.
 (See Col. 1 lines 18-20 – “A vector graphic is an image object stored using a set of two-dimensional coordinates connected by lines or curves (e.g., cubic Bezier curves)”). 

As to dependent claim 3, Peterson as modified teaches all the limitations of claim 2 as cited above.
Peterson further teaches: wherein the at least one curve is a Bezier curve and the two-dimensional points are control points of the Bezier curve (See Col. 1 lines 18-20 – “A vector graphic is an image object stored using a set of two-dimensional coordinates connected by lines or curves (e.g., cubic Bezier curves)”). 

As to dependent claim 7, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson further teaches: wherein the digital editing operation causes a change to an underlying mathematical structure of the vector selection representation and to pixels of the raster selection representation (See Col. 2 lines 13-23 mathematical definition). 

As to dependent claim 8, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson further teaches: wherein the digital editing operation includes movement of the portion of the vector graphic and the portion of the raster graphic within the digital image (See Fig. 3 distort causes movement). 

claim 9, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson further teaches: wherein the digital editing operation includes a masking operation based on the portion of the vector graphic and the portion of the raster graphic within the digital image (See Fig. 21 with Col. 16 lines 5-15 masking is interpreted to be conversion of coordinates. The paragraph mentions the coordinates of the vector graphic is converted to the parameter space of the distortion region). 

Claims 4 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of Sanborn et al. US 20050104894 A1, (hereinafter Sanborn).

As to dependent claim 4, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not teach: wherein the raster selection representation is masked using a gray-scale raster mask and the vector selection representation is masked using a planar map. 
Sanborn teaches: wherein the raster selection representation is masked using a gray-scale raster mask and the vector selection representation is masked using a planar map (See [0010] transparency mask or gray-scale mask for raster images, and further mentions “It should be noted that the transparency layer in conventional image editing methods uses a (raster) image and therefore does not have the advantages of using a ( vector) layer (easy scaling, rotation moving, etc.)”, the vector layer is the planar map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include Sanborn's teaching of vector and raster mask. (see Sanborn [0016]).

Claims 5-6, are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of AAPA (Applicant admitted prior art).

As to dependent claim 5, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not explicitly teach: wherein the raster selection representation defines the portion of the raster graphic as pixels using a bitmap. 
AAPA teaches: wherein the raster selection representation defines the portion of the raster graphic as pixels using a bitmap (See Specification as filed [0002] raster graphics uses bitmap, while vector graphics uses Belzier curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include the teaching of how raster and vector graphics are represented on a computer. Motivation to do so would be for consistent distortion for the whole image (See Peterson Col. 3 lines 1-5) by understanding how raster and vector is represented as.

As to dependent claim 6, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not explicitly teaches: wherein the edited vector selection representation is defined mathematically using two-dimensional points connected by a curve and the edited raster selection representation is defined using a bitmap. 
 (See Specification as filed [0002] raster graphics uses bitmap, while vector graphics uses Belzier curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include the teaching of how raster and vector graphics are represented on a computer. Motivation to do so would be for consistent distortion for the whole image (See Peterson Col. 3 lines 1-5) by understanding how raster and vector is represented as.

Claims 10-11 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of Smith et al. US 20040257367 A1, (hereinafter Smith).

As to dependent claim 10, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson as modified does not teach: wherein the digital editing operation includes a transformation operation based on the portion of the vector graphic and the portion of the raster graphic within the digital image. 
Smith teaches: wherein the digital editing operation includes a transformation operation based on the portion of the vector graphic and the portion of the raster graphic within the digital image (See Fig. 5A scale and rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include teaching of scale and rotate applied to (see Smith [0008]).

As to dependent claim 11, Peterson as modified teaches all the limitations of claim 10 as cited above.
Peterson as modified does not teaches: wherein the transformation operation includes resizing, rotation, or color. 
Smith teaches: wherein the transformation operation includes resizing, rotation, or color (See Fig. 5A scale and rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include teaching of scale and rotate applied to vector/raster as taught by Smith. Motivation to do so would be for indistinguishable treatment of raster and vector types, (see Smith [0008]).

Claims 12 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. US 7385612 B1, (hereinafter Peterson) in view of Muehrke et al. US 20150207997 A1, (hereinafter Muehrke) in view of Dashwood et al. US 20170295361 A1, (hereinafter Dashwood).

As to dependent claim 12, Peterson as modified teaches all the limitations of claim 1 as cited above.
Peterson teaches raster and vector graphics as cited above and Muehrk Figs. 3A-G may implicitly teach the following limitations but Peterson and Muehrk does not explicitly teach: further comprising displaying a raster-based preview including initially displaying the vector selection representation as pixels initially as having the digital editing operation applied to the portion of the vector graphic in real 
Dashwood further teaches: displaying a preview including initially displaying the first graphic as pixels initially as having the digital editing operation applied to the portion of the first graphic in real time as the second user input is received and wherein the displaying of the edited first graphic replaces the initially displayed pixels of the preview of the first graphic (See [0024] preview module with real time edits of image data. See also [0013] which mentions a graphics manipulating program, in other words display graphics to be edited; see also Fig. 5 with [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raster and vector images of Peterson to include a preview where real time edits can be performed on images as taught by Dashwood; modification would involve applying preview functionality to a raster graphic and vector graphic. Motivation to do so would be for avoiding errors related to editing (See Dashwood [0003]).

Response to Arguments
1. Applicant’s amendment and arguments pertaining to the previous 103 rejection for claim 1 have been considered but are not found persuasive. Claim 1’s amendment has changed its scope such that it now recites that the previously claimed first user input is a single user input. However with further review of the Peterson reference an alternative embodiment is found in Col. 5 lines 49-65 that discusses other alternative selection methods such as a mouse press, which can be reasonably seen as a single user input as claimed; Examiner also notes that the main embodiment of using a selection box, can also be reasonably seen as a single user input since it’s just a single mouse drag, albeit not explicitly disclosed by Peterson. Furthermore in regards to Applicant’s argument regarding the claimed 
2. Applicant’s amendment and arguments pertaining to the previous 103 rejection for claim 20 have been considered but are moot in view of the indication of Allowable Subject Matter cited above.
3. Applicant’s amendment and arguments pertaining to the previous 103 rejection for claim 25 have been considered but are moot in view of the indication of Allowable Subject Matter cited above.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171